DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/30/2021.  Claim 3 has been canceled and claim 21 has been added.  Claims 1, 2 and 4-21 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Arthur Jackson on 7/6/2021.

4.	The application has been amended as follows:
Cancel claim 17.
Claim 1, line 1, change “An polymeric” to -- A polymeric --.
Claim 2, line 2, change “layer has” to -- carboxylated polymer layer has --.
Claim 2, line 3, change “of about 1.5 times thickness and without” to -- , which comparable layer has about 1.5 times the thickness of the carboxylated polymer layer and lacks --.
Claim 7, line 2, change “weight” to -- by weight --.
Claim 16, line 2, change “layer has” to -- carboxylated polymer layer has --.

Allowable Subject Matter

5.	Claims 1, 2 and 4-21 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Loo et al. (US 2015/0143608).
Loo et al. disclose a glove comprising a latex such as highly carboxylated acrylonitrile-butadiene material and filler particles such as aluminum potassium silicates (claims 1, 3 and 6, Table 4).
	Thus, Loo et al. do not teach or fairly suggest the claimed polymeric protective garment comprising a layer of carboxylated polymer that incorporates an alumina-silica composition such that the polymer is crosslinked with an alumina-silica network, such that the layer is a silica alumina polymer composite, wherein the layer has a breakthrough time greater than that of a comparable laver without the composite silica alumina, as measured by EN374-3 2003, wherein breakthrough time measured with respect to one or more of n- hexane, methanol, or sulfuric acid.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762